Citation Nr: 1147182	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-32 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue denied within the December 2005 rating decision and subsequently presented to the Board was of entitlement to service connection for PTSD.  Nevertheless, the Board is aware that a psychiatric disability claim must consider any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the present case, VA treatment records within the claims file suggest the Veteran has a psychiatric disability, major depression, due to or resulting from his various service-connected disabilities.  Thus, the issue on appeal has been recharacterized as noted on the front page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Regardless of whether a claimant has explicitly raised a secondary service connection claim, VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain a benefit sought for the same disability).  According to VA psychiatric treatment records, the Veteran has a psychiatric disability allegedly related to his service-connected disabilities.  For example, a June 1998 clinical notation indicates the Veteran has major depression related to his chronic pain resulting from his bilateral knee disabilities, degenerative disc disease, and other service-connected disabilities.  

In light of these clinical notations, the Board finds a VA medical examination and opinion is warranted.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Next, the Veteran has submitted a copy of an August 2000 Social Security Administration grant of Social Security Disability benefits.  Review of the record does not indicate the medical records related to this award have been obtained.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disability.  The Veteran's claims folder should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current psychiatric disabilities, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested psychiatric disorder first manifested in service or within a year thereafter, or is either caused or aggravated by a service-connected disability.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  If the requested opinion cannot be provided without result to speculation, that should be so indicated, along with an explanation of why speculation is required.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

